DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is in response to Applicant’s amendment filed on April 21, 2022. Claims 1-20 are pending and will be considered for examination.

Allowable Subject Matter
Claims 6-7, 13-14, and 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 6 and 7 recite the combination of elements not found in the prior art. 

Claim 6: Claim 6 depends from claim 1. The limitations of claim 1 are taught by the combination of Venkatesh and Shaffer as indicated in the 103 rejection below.  
The additional limitations recited in claim 6 of the are taught by Perry and Kacholia as indicated by pages 24-26 of the 03/12/2021 Non-Final rejection. 
Therefore, the combination of Venkatesh, Shaffer, Perry and Kacholia teaches the limitations of claim 6. However, the motivation to combine these references is not sufficient to support a 103 rejection. Accordingly, claim 6 and its dependent claim (claim 7) recite allowable subject matter.   
Claims 13 and 19 recite substantially similar limitations to claim 6, and therefore recite allowable subject matter for the same reasons as claim 6 above. 

Claim 7: Claim 7 depends from claim 6. The limitations of claim 6 are taught by the combination of Venkatesh, Shaffer, Perry and Kacholia as indicated above.   
The additional limitations recited in claim 7 of the are taught by Franke and Kacholia as indicated by pages 26-29 of the 03/12/2021 Non-Final rejection. 
Therefore, the combination of Venkatesh, Shaffer, Perry, Kacholia, and Franke teaches the limitations of claim 7. However, the motivation to combine these references is not sufficient to support a 103 rejection. Accordingly, claim 7 recites allowable subject matter.   
Claims 14 and 20 recite substantially similar limitations to claim 7, and therefore recite allowable subject matter for the same reasons as claim 7 above. 
Although these limitations are not found in the prior art they still stand rejected under 35 U.S.C 101 as being directed to an abstract idea without integrating the abstract idea into a practical application or adding significantly more to the abstract idea itself.

Discussion of most relevant prior art:
The following references have been identified as the most relevant prior art to the claimed invention:

(i) US Patent Reference: Venkatesh et al (WO 2018/200996 A1). 
	Venkatesh discloses capturing a customer’s purchase selections at a point of sale at a store location, identifying common attributes between items within a substitution group, and collecting historical transaction data regarding customer preferences and selections. Venkatesh further discloses calculating substitution scores between pairs of items which assess the likelihood of suitability among items in a substitution group during a predetermined time period. Venkatesh goes on to disclose calculating a demand transfer coefficient for an item based on item and customer attribute data, and ranking order of preference of items within a substitution group. Finally, Venkatesh discloses obtaining customer selection data at a retail point of sale device, determining how revenue or gross margin might be maximized, and using that information to improve an item assortment for future customers. However, Venkatesh fails to teach or render obvious the other elements of the claims. 

(ii) NPL Reference: "An Alternative Product Extraction Method for E-Commerce Applications", by Murat Koyuncu (“Koyuncu”). 
Koyuncu generally teaches proposing alternate products in an e-commerce application based on a fuzzy similarity-based approach to determining similar products (page 1). However, Koyuncu fails to teach or render obvious the other elements of the claims.
Response to Arguments
I.	Claim Rejections - 35 USC § 101
Applicant’s arguments filed April 21, 2022 with respect to claims rejected under 35 USC § 101 have been fully considered but they are not persuasive. 

Step 2A Prong 1
	Applicant begins by arguing (middle of page 10) that Applicant’s claims do not recite an abstract idea. Specifically, Applicant argues that the most recent Office Action offers only a conclusory statement that the claims recite an abstract idea without evaluating the claim language. Examiner disagrees. For example, pages 9-10 of the 01/27/2022 Non-Final Rejection list all the limitations of claim 1, classifying them as either part of the abstract idea or as an additional element. Therefore, the analysis is consistent with the Office’s 2019 PEG. As a result, this argument is not persuasive. 
	Next, Applicant argues (top of page 12) that the pending claims are analogous to Example 37 Claim 2 of the Office’s Subject Matter Eligibility Examples. Specifically, Applicant asserts that the pending claims recite “steps that require specific hardware components, including a processor that cannot possibly be performed in the human mind nor any method of organizing human activity”. In support of this argument, Applicant lists a combination of abstract ideas and additional elements from claim 1. The additional limitations recited by applicant amount to a generic networked computer system. Examiner disagrees with Applicant’s analysis of the similarity between the pending claims and Example 37 Claim 2. The crux of the analysis of Example 37 Claim 2 is that the claim does not recite “certain methods of organizing human activity” or “mathematical concepts” - the only question is whether the claim recites a “mental process”. In Example 37 Claim 2, it is determined that because “determining the amount of use of each icon by tracking how much memory has been allocated to each application associated with each icon over a predetermined period of time is not practically performed in the human mind”, the claim does not recite a “mental process”. As a result, since the claim does not recite a “mental process”, “certain methods of organizing human activity” or “mathematical concepts”, the claim does not recite an abstract idea. The pending claims are not analogous to Example 37 Claim 2. In the pending claims, there is a clear recitation of “certain methods of organizing human activity” (see Step 2A Prong 1 below). Examiner’s interpretation is further supported by Spec [0001] which states “The disclosure relates to methods and apparatuses for recommending substitutions made to ordered items during an order fulfillment process. More particularly, the disclosure relates to methods and apparatuses for automatically recommending substitute items to replace items ordered by a customer on an e-commerce platform during an order fulfillment process (emphasis added). Therefore, this argument is not persuasive. 

Step 2A Prong 2
	Applicant begins by arguing (top of page 13) that Applicant’s claims are not directed to an abstract idea under Step 2A Prong 2. Specifically, Applicant argues that the most recent Office Action excludes any analysis of Step 2A Prong 2. Examiner disagrees. For example, pages 9-10 of the 01/27/2022 Non-Final Rejection provide an analysis under Step 2A Prong 2 that is consistent with the Office’s 2019 PEG. As a result, this argument is not persuasive.
	Next, Applicant lists the additional elements of claim 1, and argues that “The aforementioned recited elements clearly integrate the alleged abstract idea into a practical application, in which a system implements one or more processes to automatically determine, via one or more processors, substitute items for items ordered by a customer that may be unavailable by communicating with a computing device associated with each of a plurality of customers of an e-commerce platform, and a plurality of computing systems associated with a plurality of stores” (emphasis added). In Applicant’s characterization of claim 1, the additional elements (emphasized above) amount to a generic computer system. A generic computer system does not implement the abstract idea into a practical application. Applicant asserts that Spec [0024] and [0055] provide evidence of “enhancement of the
performance of an order fulfillment computer-implemented method and system”. Spec [0024] alleges the improvement of allowing “the evaluation of order fulfillment processes and/or substitution processes between different substitution methodologies, between individual stores or between different groups of customers at an individual store”. Spec [0055] alleges the improvement: “The loop that includes step 416 and step 418 can be used to evaluate and/or improve the performance of the order fulfillment system”. This is a statement of using a looping algorithm to evaluate/improve performance. If these paragraphs disclose an improvement, it is an improvement to an abstract idea, not “an improvement in the functioning of a computer or an improvement to another technology or technical field”. Therefore, this argument is not persuasive. 
	Applicant then lists (middle of page 15) the majority of both the abstract idea limitations and additional element limitations of claim 1. Applicant then argues: “Amended claim 1 recites language that applies the alleged abstract idea in a meaningful way as to integrate the alleged abstract idea into a practical application as it furthers an objective (e.g., to optimize and improve the performance of a system implementing an order fulfillment processes) of the networked computing system, even in situations where such an objective is more complex and made more difficult to achieve when the system includes ‘multiple actors and at many disparate remote locations.’ See Specification at [0004], [0021]-[0022], [0024] and [0058]”. Spec [0004] recites the abstract idea implemented by a generic computer system. Spec [0021] recites the business problem of the order fulfillment process in the context of disparate physical stores with multiple computing system. Spec [0022] recites a business solution to the problem of Spec [0021] (e.g., “Such improvements can include incorporating data about the preferences of individual customers into the item substitution process to minimize and/or reduce the instances in which a customer rejects a substituted item that was substituted in a customer’s order”). Spec [0058] recites the complexity of the order fulfillment process due to “multiple actors and at many disparate remote locations, especially when the process 400 is performed in the context of a large retailer such as an online grocery retailer” - however, it does not indicate any technological solution to the problem. In summary, [0004], [0021]-[0022], [0024] and [0058] provide no evidence of “an improvement in the functioning of a computer or an improvement to another technology or technical field”, or “applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment”. Therefore, this argument is not persuasive. 

Step 2B
	Applicant begins by arguing (bottom of page 16) that Applicant’s claims amount to significantly more than the abstract idea under Step 2B.  
Specifically, Applicant argues that the most recent Office Action excludes any analysis of Step 2B.  
Examiner disagrees. For example, page 14 of the 01/27/2022 Non-Final Rejection provides an analysis under Step 2B that is consistent with the Office’s 2019 PEG. As a result, this argument is not persuasive.
	Next, Applicant argues that because there is no art rejection for the independent claims, the independent claims recite an ‘an "inventive concept" under § 101 because the claims recite features that exceed "’well-understood, routine, conventional activities’ already known in the industry”. Examiner disagrees. First, there is a 103 rejection of the independent claims (see updated 103 rejection below). In addition, lack of an art rejection is not determinative under the 101 analysis. Therefore, this argument is not persuasive. 
	Applicant goes on to argue that the pending claims are analogous to Amdocs. In support of this argument, Applicant cites Spec [0004], [0021]-[0022], [0024], [0055] and [0058]. Examiner disagrees. The Court in Amdocs emphasized the following in its analysis: 
“ In other words, this claim entails an unconventional technological solution (enhancing data in a distributed fashion) to a technological problem (massive record flows which previously required massive databases). The solution requires arguably generic components, including network devices and ‘gatherers’ which ‘gather’ information. However, the claim's enhancing limitation necessarily requires that these generic components operate in an unconventional [*1301] manner to achieve an improvement in computer functionality” (emphasis added). 
	As explained above in the analysis section for Step 2A Prong 2, Examiner has reviewed the cited paragraphs from the Specification and has found no evidence of “an unconventional technological solution to a technological problem” nor evidence of “an improvement in the functioning of a computer or an improvement to another technology or technical field”. Rather, the cited paragraphs reflect business solutions to business problems implemented using a generic computer system. As a result, this argument is not persuasive. 

II.	Claim Rejections - 35 USC § 103
Applicant’s arguments filed April 21, 2022 with respect to claims rejected under 35 USC § 103 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Is the claim directed to a process, machine, manufacture or composition of matter? 
Claims 1-7 are directed to a system, which is a machine. Therefore, claims 1-7 are directed to one of the four statutory categories of invention. Claims 8-14 are directed to a method, which is a process. Therefore, claims 8-14 are directed to one of the four statutory categories of invention. Claims 15-20 are directed to a non-transitory computer readable medium, which is a manufacture. Therefore, claims 15-20 are directed to one of the four statutory categories of invention.

Step 2A
Claim 1:
The claim recites a system comprising: a communications interface configured to communicate, over one or more networks, with a computing device associated with each of a plurality of customers of an e-commerce platform, and a plurality of computing systems associated with a plurality of stores, each of the plurality of computing systems including one or more other computing devices; 
a memory resource storing instructions; and 
one or more processors coupled to the communications interface and the memory resource, the one or more processors being configured to execute the instructions to: 
receive, over the one or more networks and from a computing device of a first customer of the plurality of customers, order data, the order data including data indicative of at least one item ordered by the first customer and location data indicating a location of a particular store of the plurality of stores; 
obtain item attribute data associated with the at least one item, the item attribute data corresponding to a characteristic of the at least one item and a common characteristic of a plurality of substitution items; 
obtain customer attribute data identifying preferences of the first customer; 
during a first time interval, implement a set of operations that generate a preference score for each substitution item of the plurality of substitution items, the preference score indicating a likelihood that the first customer will accept one of the plurality of substitution items as a replacement for the item ordered by the first customer and the set of operations including: 
determining a preference score for each substitution item in the plurality of substitution items based on the item attribute data and the first customer attribute data;  
ranking each substitution item in the plurality of substitution items based on the preference scores; 2Atty. Docket No. 6162US01 (R3014-12800)
transmit, over the one or more networks and to a computing device associated with the particular store, the order data along with substitution data that includes information identifying each substitution item in the plurality of substitution items and corresponding rank; 
obtain, over the one or more networks and from the computing device associated with the particular store performance data associated with the set of operations, the order data, the substitution data, and the particular store, the performance data indicating at least a performance of the system implementing the set of operations during the first time interval; 
based on performance data obtained from the computing device associated with the particular store, determine, for the particular store, one or more performance metrics associated with the system; and 
at a second time interval, utilize the one or more performance metrics, when implementing the set of operations that generates, for a next customer of the plurality of customers, a preference score of at least one substitution item in the plurality of substitution items.  



Step 2A Prong 1: Does the claim recite an abstract idea?
Accordingly, the claims recite the abstract idea (emphasized limitations above) of recommending product substitutions. The above limitations fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions by reciting advertising, marketing or sales activities or behaviors. 
Dependent claims 2-7 recite the same abstract ideas identified in claim 1. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 1-7 recite the additional elements (de-emphasized limitations above) of  a system comprising: a communications interface configured to communicate, over one or more networks, with a computing device associated with each of a plurality of customers of an e-commerce platform, and a plurality of computing systems associated with a plurality of stores, each of the plurality of computing systems including one or more other computing devices; a memory resource storing instructions; one or more processors coupled to the communications interface and the memory resource, the one or more processors being configured to execute the instructions; and a store computing device. The computer system component steps are recited at a high-level of generality (i.e., a plurality of networked computer systems) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to: (i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field; (ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; (iii) effect a transformation or reduction of a particular article to a different state or thing; or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application, and the claim is directed to an abstract idea. 
Dependent claims 2-7 are not integrated into a practical application based on the same analysis as for claim 1 above.

Claim 8:
The claim recites a computer-implemented method comprising: receiving, by a processor and from a computing device of a first customer of a plurality of customers of an online platform, order data, the order data including data indicative of at least 4Atty. Docket No. 6162US01 (R3014-12800) one item ordered by the first customer and location data indicating a location of a particular store of a plurality of stores, each of the plurality of stores being associated with a computing system and each computing system including one or more computing devices; 
obtaining, by the processor, item attribute data associated with the at least one item, the item attribute data corresponding to a characteristic of the at least one item and a common characteristic of a plurality of substitution items; 
obtaining, by the processor, customer attribute data identifying preferences of the first customer; 
during a first time interval, implementing, by the processor, a set of operations that generate a preference score for each substitution item of the plurality of substitution items, the preference score indicating a likelihood that the first customer will accept one of the plurality of substitution items as a replacement for the item ordered by the first customer and the set of operations including: 
determining, by the processor, a preference score for each substitution item in the plurality of substitution items based on the item attribute data and the customer attribute data;  
ranking, by the processor, each substitution item in the plurality of substitution items based on the preference scores; 
transmitting, by the processor and to a computing device associated with the particular store, the order data along with substitution data that includes information identifying each substitution item in the plurality of substitution items and corresponding rank; 
obtaining, from the computing device associated with the particular store, performance data associated with the set of operations, the order data, the substitution data, and the particular store, the performance data indicating at least a performance of the system implementing the set of operations during the first time interval; 
based on the performance data obtained from the computing device associated with the particular store, determining, for the particular store, one or more performance metrics; and 
at a second time interval, utilizing the one or more performance metrics, when implementing the set of operations that generates, for a next customer of the plurality 5Atty. Docket No. 6162US01 (R3014-12800) of customers, a preference score of at least one substitution item in the plurality of substitution items. 

Step 2A Prong 1: Does the claim recite an abstract idea?
Claim 8 recites substantially similar limitations regarding the abstract idea as claim 1, and therefore the abstract idea recited in claim 8 is the same abstract idea recited in claim 1 (as analyzed above). 
Dependent claims 9-14 recite the same abstract ideas identified in claim 8. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 8-14 recite the additional elements (de-emphasized limitations above) of a processor; a computing device of a first customer of a plurality of customers of an online platform; a plurality of stores being associated with a computing system and each computing system including one or more computing devices; and a store computing device. The computer system component steps are recited at a high-level of generality (i.e., a plurality of networked computer systems) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to: (i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field; (ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; (iii) effect a transformation or reduction of a particular article to a different state or thing; or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application, and the claim is directed to an abstract idea. 
Dependent claims 9-14 are not integrated into a practical application based on the same analysis as for claim 8 above.

Claim 15:
The claim recites a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor, cause a device to perform operations comprising: 
receiving, from a computing device of a first customer of a plurality of customers of an online platform, order data, the order data including data indicative of at least one item ordered by the first customer and location data indicating a location of a particular store of a plurality of stores, each of the plurality of stores being associated with a computing system and each computing system including one or more computing devices; 
obtaining item attribute data associated with the at least on item, the item attribute data corresponding to a characteristic of the at least one item and a common characteristic of a plurality of substitution items; 
obtaining customer attribute data identifying preferences of the first customer; 
during a first time interval, implementing, by the processor, a set of operations that generate a preference score for each substitution item of the plurality of substitution items, the preference score indicating a likelihood that the first customer will accept one of the plurality of substitution items as a replacement for the item ordered by the first customer and the set of operations including: 
determining a preference score for each substitution item in the plurality of substitution items based on the item attribute data and the customer attribute data;  
ranking each substitution item in the plurality of substitution items based on the preference scores; 
transmitting, to a computing device associated with the particular store, the order data along with substitution data that includes information identifying each substitution item in the plurality of substitution items and corresponding rank; 
obtaining, from the computing device associated with the particular store, performance data associated with the set of operations, the order data, the substitution data, and the particular store, the performance data indicating at least a performance of the system implementing the set of operations during the first time interval; 
based on performance data obtained from the computing device associated with the particular store, determining, for the particular store, one or more performance metrics; and 
at a second time interval, utilizing the one or more performance metrics, when implementing the set of operations that generates, for a next customer of the plurality of customers, a preference score of at least one substitution item in the plurality of substitution items.

Step 2A Prong 1: Does the claim recite an abstract idea?
Claim 15 recites substantially similar limitations regarding the abstract idea as claim 1, and therefore the abstract idea recited in claim 15 is the same abstract idea recited in claim 1 (as analyzed above). 
Dependent claims 16-20 recite the same abstract ideas identified in claim 15. 
Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 15-20 recite the additional elements (de-emphasized limitations above) of a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor, cause a device to perform operations; a computing device of a customer of an online platform; a plurality of stores associated with a computing system and each computing system including one or more computing devices; and a store computing device. The computer system component steps are recited at a high-level of generality (i.e., a plurality of networked computer systems) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to: (i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field; (ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; (iii) effect a transformation or reduction of a particular article to a different state or thing; or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application, and the claim is directed to an abstract idea. 
Dependent claims 16-20 are not integrated into a practical application based on the same analysis as for claim 15 above.





Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In the case of system claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II)) including:
receiving or transmitting data over a network (e.g., a networked system where a plurality of customer computing devices, an e-commerce platform, and a plurality of store computing receive and transmit data between each other; receiving order data from a customer computing device over the network; obtaining item attribute data; obtaining customer attribute data; transmitting order data over the network to a store computing device; and obtaining performance data from a store computing device over the network) see Symantec, TLI Communications, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 1 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claim 8 is a method reciting similar functions as claim 1, and does not qualify as eligible subject matter for similar reasons.  
Claim 15 is a computer program product comprising a computer readable medium reciting similar functions as claim 1, and does not qualify as eligible subject matter for similar reasons.  
Claims 2-7, 9-14, and 16-20 are dependencies of claims 1, 8, and 15. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that describe the abstract idea and only generally link the abstract idea to a particular technological environment, including:
a trained customer understanding model (recited at this level of generality, the trained model amounts to a generic computer function)
a store order management device (further limiting the device does not make the abstract idea less abstract)
an e-commerce platform (further limiting the device does not make the abstract idea less abstract). 

























Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.

Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.
























Claims 1, 5, 8, 12, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatesh et al (WO 2018/200996 A1) (“Venkatesh”) in view of Shaffer et al (US 2016/0063604 A1) (“Shaffer”). 

Claim 1:  Venkatesh discloses a system comprising: a communications interface configured to communicate, over one or more networks (fig 1 elements 100 and 110), with a computing device associated with each of a plurality of customers of an e-commerce platform (fig 1 element 108), and a plurality of computing systems associated with a plurality of stores, each of the plurality of computing systems including one or more other computing devices (fig 1 elements 102 and 104); 
a memory resource storing instructions; and 
one or more processors coupled to the communications interface and the memory resource, the one or more processors being configured to execute the instructions to ([0055] lines 1-9): 
receive, over the one or more networks (fig 1 element 100) and from a computing device of a first customer of the plurality of customers (fig 1 element 108), order data, the order data including data indicative of at least one item ordered by the first customer ([0115] - In particular, a location 802 will include a product assortment 804 that can be selected by a user, or customer 808, with the customer's selections being captured at a point of sale device 806 [claimed order data, the order data including data indicative of at least one item ordered by the first customer]. The customer 808 represents either a single customer or a heterogeneous collection of customers each having unique product preferences) and location data indicating a location of a particular store of the plurality of stores ([0116] - As illustrated in FIG. 8, transaction data 820 from the point of sale device 806 can be transmitted to a server 812 for storage and analysis. A computing system 814, communicatively connected to the server 812 via a network 810, can display various analyses of the product assortment 804, for example based on selections by various customers at one or more locations 802 [claimed location data indicating a location of a particular store of the plurality of stores]); 
obtain item attribute data associated with the at least one item, the item attribute data corresponding to a characteristic of the at least one item and a common characteristic of a plurality of substitution items ([0065] - The attribute identification engine 238 is configured to identify attributes that distinguish each substitution group from other groups within an item assortment. For example, the attribute identification engine performs, for each substitution group, an identification of attributes common to all items within that identified substitution group as preferred attributes for the substitution group [claimed obtain item attribute data associated with the at least one item, the item attribute data corresponding to a characteristic of the at least one item and a common characteristic of a plurality of substitution items]); 
obtain customer attribute data identifying preferences of the first customer ([0039] - In other words, the users who select items from an item collection, and therefore generate transaction data representing historical item selections [claimed obtain customer attribute data], have different item preferences and selections [claimed identifying preferences of the first customer], as well as different perceptions regarding substitutability among items. The data-driven analysis described herein accommodates this variance among users [claimed preferences], and improves probabilities that, as an item assortment is adjusted, instances in which users opt to not select any item are reduced); 
during a first time interval, implement a set of operations ([0078] - In some cases, the item list data 402 can represent a subset of an overall item collection, for example a portion of a collection for which demand 20 transfer, or substitutability, is to be analyzed. For example, a particular department or category of products might be included in the item data 402. In a complementary manner, the transaction data 404 can, for example, represent one or more item collections that were selected during a common session during a predetermined period of time [claimed during a first time interval]) that generate a preference score for each substitution item of the plurality of substitution items ([0058] - The edge weight calculator 234 is configured to calculate substitution scores between pairs of items within an item assortment [claimed preference score for each substitution item of the plurality of substitution items]), the preference score indicating a likelihood that the first customer will accept one of the plurality of substitution items as a replacement for the item ordered by the first customer and the set of operations including ([0083] - The attribute assessment operation 416 therefore merges the item attribute data 408 with the analyses of transaction data used to generate the substitution groups to assess a likelihood of substitutability among the items in such a substitution group [claimed likelihood that the first customer will accept one of the plurality of substitution items as a replacement for the item ordered by the first customer]): 
determining a preference score for each substitution item in the plurality of substitution items based on the item attribute data and the first customer attribute data ([0010] - a method of calculating a demand transfer coefficient for an item [claimed determining a preference score for each substitution item in the plurality of substitution items]. . . The method further includes calculating, at the computing system, a score for a degree of substitutability between items within the collection of heterogeneous items. . . Calculating the score includes selecting a plurality of items from the collection of heterogeneous items for which transaction data exists, and calculating, at the computing system, an edge weight for each of a plurality of pairs of items, the plurality of pairs of items including each of the plurality of items relative to each other item within the plurality of items, the edge weight based on the transaction data [claimed based on the first customer attribute data]. The method further includes applying a community detection algorithm to the edge weights to identify a plurality of substitution groups, and identifying preferred attributes common to two or more items within one of the plurality of substitution groups. Identifying the preferred attributes is performed by identifying preferred attributes common to the items in the substitution group [claimed based on the item attribute data], and identifying substitutable attributes of the items in the substitution group that are different. The method further includes updating an item assortment based at least in part on substitutability of the plurality of items within at least one of the plurality of substitution groups);  
ranking each substitution item in the plurality of substitution items based on the preference scores ([0057] - The item ranking engine 242 is configured to determine a rank order of preference of items with a substitution group [claimed ranking each substitution item in the plurality of substitution items] for each of a plurality of users. For example, the item ranking engine 242 can develop a rank order based on transaction data, and can calculate an overall aggregate preference rank for the substitution group [claimed based on the preference scores]); 2Atty. Docket No. 6162US01 (R3014-12800). . . 
obtain, over the one or more networks and from the computing device associated with the particular store performance data associated with the set of operations, the order data, the substitution data, and the particular store, the performance data indicating at least a performance of the system implementing the set of operations during the first time interval ([0115] - FIG. 8 is an example schematic illustration of a system 800, which is analogous to system 100 but placed within the retail context. In particular, a location 802 will include a product assortment 804 that can be selected by a user, or customer 808 [claimed obtain associated with the particular store], with the customer's selections being captured at a point of sale device 806 [claimed performance data associated with the set of operations, the order data, the substitution data, and the particular store]. The customer 808 represents either a single customer or a heterogeneous collection of customers each having unique product preferences); 
based on performance data obtained from the computing device associated with the particular store, determine, for the particular store, one or more performance metrics associated with the system ([0035] - The breadth, depth and composition of the product assortment are chosen to maximize a particular outcome associated with demand for specific items within a collection. For example, in a retail environment, revenue or gross margin [claimed one or more performance metrics associated with the system] might be maximized, while taking into account constraints such as a fixed financial budget, limited shelf space for displaying products, number of vendors needed for each product type, customer preferences and additional objectives such as having a certain percentage of assortment as product types); and 
at a second time interval, utilize the one or more performance metrics ([0005] - Still further, optimizing, or improving, an item assortment [claimed utilize the one or more performance metrics] can be made more difficult because items may change over time, may become unavailable, or new items may become available that represent a better fit within an overall item assortment. Accordingly, managing an item assortment is an ongoing process in which improvements are continually sought [claimed at a second time interval, because “ongoing process in which improvements are continually sought” discloses that this process can occur constantly over an unlimited number of time intervals], and a static model is generally unsatisfactory), when implementing the set of operations that generates, for a next customer of the plurality of customers, a preference score of at least one substitution item in the plurality of substitution items ([0098] - Furthermore, the calculation of demand transfer [claimed preference score] can be performed at a more granular level as well, i.e., on a location-specific, region-specific, or even user-specific basis [claimed for a next customer of the plurality of customers]). 
Venkatesh fails to explicitly disclose 
transmit, over the one or more networks and to a computing device associated with the particular store, the order data along with substitution data that includes information identifying each substitution item in the plurality of substitution items and corresponding rank. 
However, Shaffer does teach 
transmit, over the one or more networks and to a computing device associated with the particular store, the order data ([abstract] - In response to a determination that there is the pending remotely placed order for the user account associated with the user in the database, the method transmits order information to a computing device of the physical store [claimed transmit, over the one or more networks and to a computing device associated with the particular store, the order data]) along with substitution data that includes information identifying each substitution item in the plurality of substitution items and corresponding rank ([claim 6] - the order information further includes a user preference of the user, the user preference indicating an acceptable substitution of the one or more items or an unacceptable substitution of the one or more items, or a combination thereof [claimed substitution data that includes information identifying each substitution item in the plurality of substitution items and corresponding rank - here, the acceptable substitution is ranked higher than the unacceptable substitution]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Shaffer into the invention of Venkatesh. One of ordinary skill in the art would have been motivated to do so because Shaffer teaches an improvement to the art of electronic shopping by increasing efficiency for customers [0003]. 
In addition, it would have been recognized that applying the known technique of transmitting, over the one or more networks and to a computing device associated with the particular store, the order data along with substitution data that includes information identifying each substitution item in the plurality of substitution items and corresponding rank, as taught by Shaffer, to the teachings of Venkatesh, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 5: The cited prior art teaches the system of claim 1, and Venkatesh further discloses  
wherein the computing device is further configured to select a preferred group of substitution items from the plurality of substitution items based on the preference scores ([0104] - In some embodiments, a rank order of preference of items within a substitution group for each of a plurality of users is determined based on transaction data [claimed based on the preference scores], and an overall aggregate preference rank for the substitution group is calculated. The rank order preference within a substitution group illustrates popular or unpopular items within that substitution group, and can direct decision making with respect to whether an item is added or removed from that substitution group [claimed select a preferred group of substitution items from the plurality of substitution items based on the preference scores]). 
Venkatesh fails to explicitly disclose 
send the preferred group to a store order management device. 
However, Shaffer does teach 
send the preferred group ([claim 6] - the order information further includes a user preference of the user, the user preference indicating an acceptable substitution of the one or more items or an unacceptable substitution of the one or more items, or a combination thereof [claimed preferred group]]) to a store order management device ([abstract] - In response to a determination that there is the pending remotely placed order for the user account associated with the user in the database, the method transmits order information to a computing device of the physical store [claimed send to a store order management device]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Shaffer into the invention of Venkatesh. One of ordinary skill in the art would have been motivated to do so because Shaffer teaches an improvement to the art of electronic shopping by increasing efficiency for customers [0003]. 
In addition, it would have been recognized that applying the known technique of sending the preferred group to a store order management device, as taught by Shaffer, to the teachings of Venkatesh, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 8:  Venkatesh discloses a computer-implemented method (claim 1 lines 1-2) comprising: 
receiving, by a processor and from a computing device of a first customer of a plurality of customers of an online platform (fig 1 elements 102-114), order data, the order data including data indicative of at least 4Atty. Docket No. 6162US01 (R3014-12800) one item ordered by the first customer ([0115] - In particular, a location 802 will include a product assortment 804 that can be selected by a user, or customer 808, with the customer's selections being captured at a point of sale device 806 [claimed order data, the order data including data indicative of at least one item ordered by the first customer]. The customer 808 represents either a single customer or a heterogeneous collection of customers each having unique product preferences) and location data indicating a location of a particular store of a plurality of stores ([0116] - As illustrated in FIG. 8, transaction data 820 from the point of sale device 806 can be transmitted to a server 812 for storage and analysis. A computing system 814, communicatively connected to the server 812 via a network 810, can display various analyses of the product assortment 804, for example based on selections by various customers at one or more locations 802 [claimed location data indicating a location of a particular store of the plurality of stores]), each of the plurality of stores being associated with a computing system and each computing system including one or more computing devices (fig 1 elements 102-106); 
obtaining, by the processor, item attribute data associated with the at least one item, the item attribute data corresponding to a characteristic of the at least one item and a common characteristic of a plurality of substitution items ([0065] - The attribute identification engine 238 is configured to identify attributes that distinguish each substitution group from other groups within an item assortment. For example, the attribute identification engine performs, for each substitution group, an identification of attributes common to all items within that identified substitution group as preferred attributes for the substitution group [claimed obtaining item attribute data associated with the at least one item, the item attribute data corresponding to a characteristic of the at least one item and a common characteristic of a plurality of substitution items]); 
obtaining, by the processor, customer attribute data identifying preferences of the first customer ([0039] - In other words, the users who select items from an item collection, and therefore generate transaction data representing historical item selections [claimed obtaining customer attribute data], have different item preferences and selections [claimed identifying preferences of the first customer], as well as different perceptions regarding substitutability among items. The data-driven analysis described herein accommodates this variance among users [claimed preferences], and improves probabilities that, as an item assortment is adjusted, instances in which users opt to not select any item are reduced); 
during a first time interval, implementing, by the processor, a set of operations ([0078] - In some cases, the item list data 402 can represent a subset of an overall item collection, for example a portion of a collection for which demand 20 transfer, or substitutability, is to be analyzed. For example, a particular department or category of products might be included in the item data 402. In a complementary manner, the transaction data 404 can, for example, represent one or more item collections that were selected during a common session during a predetermined period of time [claimed during a first time interval]) that generate a preference score for each substitution item of the plurality of substitution items ([0058] - The edge weight calculator 234 is configured to calculate substitution scores between pairs of items within an item assortment [claimed preference score for each substitution item of the plurality of substitution items]), the preference score indicating a likelihood that the first customer will accept one of the plurality of substitution items as a replacement for the item ordered by the first customer and the set of operations including ([0083] - The attribute assessment operation 416 therefore merges the item attribute data 408 with the analyses of transaction data used to generate the substitution groups to assess a likelihood of substitutability among the items in such a substitution group [claimed likelihood that the first customer will accept one of the plurality of substitution items as a replacement for the item ordered by the first customer]): 
determining, by the processor, a preference score for each substitution item in the plurality of substitution items based on the item attribute data and the customer attribute data ([0010] - a method of calculating a demand transfer coefficient for an item [claimed determining a preference score for each substitution item in the plurality of substitution items]. . . The method further includes calculating, at the computing system, a score for a degree of substitutability between items within the collection of heterogeneous items. . . Calculating the score includes selecting a plurality of items from the collection of heterogeneous items for which transaction data exists, and calculating, at the computing system, an edge weight for each of a plurality of pairs of items, the plurality of pairs of items including each of the plurality of items relative to each other item within the plurality of items, the edge weight based on the transaction data [claimed based on the first customer attribute data]. The method further includes applying a community detection algorithm to the edge weights to identify a plurality of substitution groups, and identifying preferred attributes common to two or more items within one of the plurality of substitution groups. Identifying the preferred attributes is performed by identifying preferred attributes common to the items in the substitution group [claimed based on the item attribute data], and identifying substitutable attributes of the items in the substitution group that are different. The method further includes updating an item assortment based at least in part on substitutability of the plurality of items within at least one of the plurality of substitution groups);  
ranking, by the processor, each substitution item in the plurality of substitution items based on the preference scores ([0057] - The item ranking engine 242 is configured to determine a rank order of preference of items with a substitution group [claimed ranking each substitution item in the plurality of substitution items] for each of a plurality of users. For example, the item ranking engine 242 can develop a rank order based on transaction data, and can calculate an overall aggregate preference rank for the substitution group [claimed based on the preference scores]); . . . 
obtaining, from the computing device associated with the particular store, performance data associated with the set of operations, the order data, the substitution data, and the particular store, the performance data indicating at least a performance of the system implementing the set of operations during the first time interval ([0115] - FIG. 8 is an example schematic illustration of a system 800, which is analogous to system 100 but placed within the retail context. In particular, a location 802 will include a product assortment 804 that can be selected by a user, or customer 808 [claimed obtaining associated with the particular store], with the customer's selections being captured at a point of sale device 806 [claimed performance data associated with the set of operations, the order data, the substitution data, and the particular store]. The customer 808 represents either a single customer or a heterogeneous collection of customers each having unique product preferences); 
based on the performance data obtained from the computing device associated with the particular store, determining, for the particular store, one or more performance metrics ([0035] - The breadth, depth and composition of the product assortment are chosen to maximize a particular outcome associated with demand for specific items within a collection. For example, in a retail environment, revenue or gross margin [claimed one or more performance metrics] might be maximized, while taking into account constraints such as a fixed financial budget, limited shelf space for displaying products, number of vendors needed for each product type, customer preferences and additional objectives such as having a certain percentage of assortment as product types); and 
at a second time interval, utilizing the one or more performance metrics ([0005] - Still further, optimizing, or improving, an item assortment [claimed utilizing the one or more performance metrics] can be made more difficult because items may change over time, may become unavailable, or new items may become available that represent a better fit within an overall item assortment. Accordingly, managing an item assortment is an ongoing process in which improvements are continually sought [claimed at a second time interval, because “ongoing process in which improvements are continually sought” discloses that this process can occur constantly over an unlimited number of time intervals], and a static model is generally unsatisfactory), when implementing the set of operations that generates, for a next customer of the plurality 5Atty. Docket No. 6162US01 (R3014-12800) of customers, a preference score of at least one substitution item in the plurality of substitution items ([0098] - Furthermore, the calculation of demand transfer [claimed preference score] can be performed at a more granular level as well, i.e., on a location-specific, region-specific, or even user-specific basis [claimed for a next customer of the plurality of customers]). 
Venkatesh fails to explicitly disclose 
transmitting, by the processor and to a computing device associated with the particular store, the order data along with substitution data that includes information identifying each substitution item in the plurality of substitution items and corresponding rank. 
However, Shaffer does teach 
transmitting, by the processor and to a computing device associated with the particular store, the order data ([abstract] - In response to a determination that there is the pending remotely placed order for the user account associated with the user in the database, the method transmits order information to a computing device of the physical store [claimed transmitting, by the processor and to a  computing device associated with the particular store, the order data]) along with substitution data that includes information identifying each substitution item in the plurality of substitution items and corresponding rank ([claim 6] - the order information further includes a user preference of the user, the user preference indicating an acceptable substitution of the one or more items or an unacceptable substitution of the one or more items, or a combination thereof [claimed substitution data that includes information identifying each substitution item in the plurality of substitution items and corresponding rank - here, the acceptable substitution is ranked higher than the unacceptable substitution]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Shaffer into the invention of Venkatesh. One of ordinary skill in the art would have been motivated to do so because Shaffer teaches an improvement to the art of electronic shopping by increasing efficiency for customers [0003]. 
In addition, it would have been recognized that applying the known technique of transmitting, by the processor and to a computing device associated with the particular store, the order data along with substitution data that includes information identifying each substitution item in the plurality of substitution items and corresponding rank, as taught by Shaffer, to the teachings of Venkatesh, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 12:  All the limitations in method claim 12 are closely parallel to the limitations of system claim 5 analyzed above and are rejected on the same bases. 

Claim 15:  Venkatesh discloses a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor, cause a device to perform operations ([0010] lines 1-4) comprising: 
receiving, from a computing device of a first customer of a plurality of customers of an online platform (fig 1 elements 102-114), order data, the order data including data indicative of at least one item ordered by the first customer ([0115] - In particular, a location 802 will include a product assortment 804 that can be selected by a user, or customer 808, with the customer's selections being captured at a point of sale device 806 [claimed order data, the order data including data indicative of at least one item ordered by the first customer]. The customer 808 represents either a single customer or a heterogeneous collection of customers each having unique product preferences) and location data indicating a location of a particular store of a plurality of stores ([0116] - As illustrated in FIG. 8, transaction data 820 from the point of sale device 806 can be transmitted to a server 812 for storage and analysis. A computing system 814, communicatively connected to the server 812 via a network 810, can display various analyses of the product assortment 804, for example based on selections by various customers at one or more locations 802 [claimed location data indicating a location of a particular store of the plurality of stores]), each of the plurality of stores being associated with a computing system and each computing system including one or more computing devices (fig 1 elements 102-106); 
obtaining item attribute data associated with the at least on item, the item attribute data corresponding to a characteristic of the at least one item and a common characteristic of a plurality of substitution items ([0065] - The attribute identification engine 238 is configured to identify attributes that distinguish each substitution group from other groups within an item assortment. For example, the attribute identification engine performs, for each substitution group, an identification of attributes common to all items within that identified substitution group as preferred attributes for the substitution group [claimed obtaining item attribute data associated with the at least one item, the item attribute data corresponding to a characteristic of the at least one item and a common characteristic of a plurality of substitution items]); 
obtaining customer attribute data identifying preferences of the first customer ([0039] - In other words, the users who select items from an item collection, and therefore generate transaction data representing historical item selections [claimed obtaining customer attribute data], have different item preferences and selections [claimed identifying preferences of the first customer], as well as different perceptions regarding substitutability among items. The data-driven analysis described herein accommodates this variance among users [claimed preferences], and improves probabilities that, as an item assortment is adjusted, instances in which users opt to not select any item are reduced); 
during a first time interval, implementing, by the processor, a set of operations ([0078] - In some cases, the item list data 402 can represent a subset of an overall item collection, for example a portion of a collection for which demand 20 transfer, or substitutability, is to be analyzed. For example, a particular department or category of products might be included in the item data 402. In a complementary manner, the transaction data 404 can, for example, represent one or more item collections that were selected during a common session during a predetermined period of time [claimed during a first time interval]) that generate a preference score for each substitution item of the plurality of substitution items ([0058] - The edge weight calculator 234 is configured to calculate substitution scores between pairs of items within an item assortment [claimed preference score for each substitution item of the plurality of substitution items]), the preference score indicating a likelihood that the first customer will accept one of the plurality of substitution items as a replacement for the item ordered by the first customer and the set of operations including ([0083] - The attribute assessment operation 416 therefore merges the item attribute data 408 with the analyses of transaction data used to generate the substitution groups to assess a likelihood of substitutability among the items in such a substitution group [claimed likelihood that the first customer will accept one of the plurality of substitution items as a replacement for the item ordered by the first customer]): 
determining a preference score for each substitution item in the plurality of substitution items based on the item attribute data and the customer attribute data ([0010] - a method of calculating a demand transfer coefficient for an item [claimed determining a preference score for each substitution item in the plurality of substitution items]. . . The method further includes calculating, at the computing system, a score for a degree of substitutability between items within the collection of heterogeneous items. . . Calculating the score includes selecting a plurality of items from the collection of heterogeneous items for which transaction data exists, and calculating, at the computing system, an edge weight for each of a plurality of pairs of items, the plurality of pairs of items including each of the plurality of items relative to each other item within the plurality of items, the edge weight based on the transaction data [claimed based on the first customer attribute data]. The method further includes applying a community detection algorithm to the edge weights to identify a plurality of substitution groups, and identifying preferred attributes common to two or more items within one of the plurality of substitution groups. Identifying the preferred attributes is performed by identifying preferred attributes common to the items in the substitution group [claimed based on the item attribute data], and identifying substitutable attributes of the items in the substitution group that are different. The method further includes updating an item assortment based at least in part on substitutability of the plurality of items within at least one of the plurality of substitution groups);  
ranking each substitution item in the plurality of substitution items based on the preference scores ([0057] - The item ranking engine 242 is configured to determine a rank order of preference of items with a substitution group [claimed ranking each substitution item in the plurality of substitution items] for each of a plurality of users. For example, the item ranking engine 242 can develop a rank order based on transaction data, and can calculate an overall aggregate preference rank for the substitution group [claimed based on the preference scores]); . . . 
obtaining, from the computing device associated with the particular store, performance data associated with the set of operations, the order data, the substitution data, and the particular store, the performance data indicating at least a performance of the system implementing the set of operations during the first time interval ([0115] - FIG. 8 is an example schematic illustration of a system 800, which is analogous to system 100 but placed within the retail context. In particular, a location 802 will include a product assortment 804 that can be selected by a user, or customer 808 [claimed obtaining associated with the particular store], with the customer's selections being captured at a point of sale device 806 [claimed performance data associated with the set of operations, the order data, the substitution data, and the particular store]. The customer 808 represents either a single customer or a heterogeneous collection of customers each having unique product preferences); 
based on performance data obtained from the computing device associated with the particular store, determining, for the particular store, one or more performance metrics ([0035] - The breadth, depth and composition of the product assortment are chosen to maximize a particular outcome associated with demand for specific items within a collection. For example, in a retail environment, revenue or gross margin [claimed one or more performance metrics] might be maximized, while taking into account constraints such as a fixed financial budget, limited shelf space for displaying products, number of vendors needed for each product type, customer preferences and additional objectives such as having a certain percentage of assortment as product types); and 
at a second time interval, utilizing the one or more performance metrics ([0005] - Still further, optimizing, or improving, an item assortment [claimed utilizing the one or more performance metrics] can be made more difficult because items may change over time, may become unavailable, or new items may become available that represent a better fit within an overall item assortment. Accordingly, managing an item assortment is an ongoing process in which improvements are continually sought [claimed at a second time interval, because “ongoing process in which improvements are continually sought” discloses that this process can occur constantly over an unlimited number of time intervals], and a static model is generally unsatisfactory), when implementing the set of operations that generates, for a next customer of the plurality of customers, a preference score of at least one substitution item in the plurality of substitution items ([0098] - Furthermore, the calculation of demand transfer [claimed preference score] can be performed at a more granular level as well, i.e., on a location-specific, region-specific, or even user-specific basis [claimed for a next customer of the plurality of customers]). 
Venkatesh fails to explicitly disclose 
transmitting, to a computing device associated with the particular store, the order data along with substitution data that includes information identifying each substitution item in the plurality of substitution items and corresponding rank. 
However, Shaffer does teach 
transmitting, to a computing device associated with the particular store, the order data ([abstract] - In response to a determination that there is the pending remotely placed order for the user account associated with the user in the database, the method transmits order information to a computing device of the physical store [claimed transmitting, to a  computing device associated with the particular store, the order data]) along with substitution data that includes information identifying each substitution item in the plurality of substitution items and corresponding rank ([claim 6] - the order information further includes a user preference of the user, the user preference indicating an acceptable substitution of the one or more items or an unacceptable substitution of the one or more items, or a combination thereof [claimed substitution data that includes information identifying each substitution item in the plurality of substitution items and corresponding rank - here, the acceptable substitution is ranked higher than the unacceptable substitution]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Shaffer into the invention of Venkatesh. One of ordinary skill in the art would have been motivated to do so because Shaffer teaches an improvement to the art of electronic shopping by increasing efficiency for customers [0003]. 
In addition, it would have been recognized that applying the known technique of transmitting, to a computing device associated with the particular store, the order data along with substitution data that includes information identifying each substitution item in the plurality of substitution items and corresponding rank, as taught by Shaffer, to the teachings of Venkatesh, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 18:  All the limitations in non-transitory computer readable medium claim 18 are closely parallel to the limitations of system claim 5 analyzed above and are rejected on the same bases. 




Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatesh et al (WO 2018/200996 A1) (“Venkatesh”) in view of Shaffer et al (US 2016/0063604 A1) (“Shaffer”) in view of Franke et al (US 10,127,596) (“Franke”).

Claim 2: The cited prior art teaches the system of claim 1. 
Venkatesh fails to explicitly disclose 
wherein the customer attribute data is determined by a customer understanding model trained using the customer's purchase behavior on the e-commerce platform. 
However, Franke does teach 
wherein the customer attribute data is determined by a customer understanding model trained (col 5 lines 30-46, col 7 line – col 8 line 8, and col 11 lines 3-16) using a customer's purchase behavior on the e-commerce platform (col 3 lines 58-60 and col 24 lines 27-42). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Franke into the invention of Venkatesh. One of ordinary skill in the art would have been motivated to do so because Franke teaches: 
Further, a collaborative filter may require an item to be viewed by a relatively large number of users before the filter can generate reasonably usable recommendations for that item.  Systems as described herein, however, as further described below, can be configured to generalize to previously unseen items, to enable accurate recommendations of items may not have even been viewed by a single user yet.  This is advantageous particularly in systems relating to dynamic items, such as used vehicles and homes, because a specific item may not be present on a listing system for an extended period of time.  Therefore, it is important to be able to generate useful recommendations for newly-listed items that have not yet been viewed by or otherwise interacted with by users (col 6 lines 36-49).  
Another advantage of systems and methods described herein with respect to collaborative filtering is that collaborative filters are not able to generalize to previously unseen items.  For example, if a new book is added to a book seller's inventory, a collaborative filtering algorithm may not be able to determine what users that book should be recommended to without first analyzing the preference patterns of users that have actually interacted with listings of the new book.  On the other hand, systems, methods, and devices as described herein can be configured to analyze a new item added to a seller's inventory and to predict substantially in real time the preference users may have for that item as compared to other items prior to a single user even viewing the new listing.  For example, when a new existing home is listed in a home listing service, a system as described herein may be configured to immediately be able to analyze the differences in features, characteristics, market conditions, etc. of that listing versus a selected listing a user has expressed a preference in and to determine the predicted preference that user may have for this new listing (col 7 lines 19-38). 

In addition, it would have been recognized that applying the known technique of determining customer attribute data by a customer understanding model trained using the customer's purchase behavior on the e-commerce platform, as taught by Franke, to the teachings of Venkatesh, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 9:  All the limitations in method claim 9 are closely parallel to the limitations of system claim 2 analyzed above and are rejected on the same bases.




















Claims 3, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatesh et al (WO 2018/200996 A1) (“Venkatesh”) in view of Shaffer et al (US 2016/0063604 A1) (“Shaffer”) in view of Franke et al (US 10,127,596) (“Franke”) in view of Avery, Jr. et al (US 10,685,308) (“Avery”). 

Claim 3: The cited prior art teaches the system of claim 2. 
Venkatesh fails to explicitly disclose
wherein the performance data obtained from the computing device associated with the particular store includes customer acceptance data that characterizes whether a customer accepted the substitution item as a replacement for the item ordered by the first customer, and wherein the computing device is further configured to: 
input the one or more performance metrics into the customer understanding model to obtain revised preference scores for the plurality of substitution items. 
However, Avery does teach 
wherein the performance data obtained from the computing device associated with the particular store includes customer acceptance data that characterizes whether a customer accepted the substitution item as a replacement for the item ordered by the first customer, and wherein the computing device is further configured to: 
input the one or more performance metrics into the customer understanding model to obtain revised preference scores for the plurality of substitution items ([col 37 lines 39-47] - As a further example, process 900 can determine whether two items are alternatives based on past user actions, such as which past suggestions were accepted and/or declined [claimed customer acceptance data that characterizes whether a customer accepted the substitution item as a replacement for the item ordered by the first customer]. In a more particular example, process 900 can use a trained model (e.g., trained using one or more machine learning techniques) that is provided information about which suggestions a user has adopted and/or which suggestions a user has declined as input, and provides output indicative of one or more alternatives to a particular item or items [claimed input the one or more performance metrics into the customer understanding model to obtain revised preference scores for the plurality of substitution items]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Avery into the invention of Venkatesh. One of ordinary skill in the art would have been motivated to do so because inputting the one or more performance metrics into the customer understanding model to obtain revised preference scores for the plurality of substitution items allows the substitution recommendations to continually approve based on real-world, empirical data. 
In addition, it would have been recognized that applying the known technique of using performance data obtained from the computing device associated with the particular store that includes customer acceptance data characterizing whether a customer accepted the substitution item as a replacement for the item ordered by the first customer, and inputting the one or more performance metrics into the customer understanding model to obtain revised preference scores for the plurality of substitution items, as taught by Avery, to the teachings of Venkatesh, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 10:  All the limitations in method claim 10 are closely parallel to the limitations of system claim 3 analyzed above and are rejected on the same bases.

Claim 16:  All the limitations in non-transitory computer readable medium claim 16 are closely parallel to the limitations of system claim 3 analyzed above and are rejected on the same bases. 




Claims 4, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatesh et al (WO 2018/200996 A1) (“Venkatesh”) in view of Shaffer et al (US 2016/0063604 A1) in view of Fujita et al (US 2017/0140403) (“Fujita”). 

Claim 4: The cited prior art teaches the system of claim 1. 
Venkatesh fails to explicitly disclose wherein the customer attribute data is determined by identifying a number of purchases of items by the first customer on the e-commerce platform that include the characteristics of the item attribute data by the first customer on the e-commerce platform. 
However, Fujita does teach wherein the customer attribute data is determined by identifying a number of purchases of items by the first customer on the e-commerce platform that include the characteristics of the item attribute data by the first customer on the e-commerce platform (para [0068] lines 1-12, para [0096] lines 1-12, and claim 5 lines 1-21).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Fujita into the invention of Venkatesh. One of ordinary skill in the art would have been motivated to do so because Fujita teaches: 
As described above, in order to extract the merchandise group corresponding to the individual or customer segment with high precision without excessively impairing the interpretation of the psychological factor of the purchasing, it is effective to design abstractions related to the psychological factor of the purchasing such as the merchandise attribute and the purchasing preference type, and a correspondence relationship between those respective abstractions in advance. However, the conventional manual design and the conventional design using the questionnaires are limited, and a purchasing preference type design technique capable of continuously updating the design without depending on the experience and the intuition is demanded (para [0014] lines 1-13). 

The present invention has been made in view of the above problems, and it is an object of the present invention to provide a technique of helping to quantitatively evaluate a purchasing preference of customers, and design the purchasing preference high in the degree of matching with an actual merchandise purchasing history (para [0015] lines 1-6). 

In addition, it would have been recognized that applying the known technique of determining customer attribute data by identifying a number of purchases of items by the customer on the e-commerce platform that include the characteristics of the item attribute data by the customer on the e-commerce platform, as taught by Fujita, to the teachings of Venkatesh, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 11:  All the limitations in method claim 11 are closely parallel to the limitations of system claim 4 analyzed above and are rejected on the same bases.

Claim 17:  All the limitations in non-transitory computer readable medium claim 17 are closely parallel to the limitations of system claim 4 analyzed above and are rejected on the same bases.



















Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN SUTCH JR. whose telephone number is (469)295-9224. The examiner can normally be reached M-F 10am - 7pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa (Marissa) Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORMAN DONALD SUTCH JR./Examiner, Art Unit 3684  

/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625